—In an action to recover damages for, inter alia, personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Held, J.), dated February 25, 1998, which denied their motion to vacate *576an order of the same court, dated December 10, 1997, made upon their default in answering.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the order dated December 10, 1997, is vacated.
A court may excuse a default in answering upon a showing of a meritorious defense and a justifiable excuse for the default (see, CPLR 5015 [a] [1]; Fox v Bicanic, 163 AD2d 272). The affidavit of the defendant Choon-Ket Kong established a meritorious defense to the action. In addition, we are satisfied that the defendants provided a justifiable excuse for their default (see, Fox v Bicanic, supra; Murphy v D. V. Waste Control Corp., 124 AD2d 573). Bracken, J. P., Joy, Thompson, Goldstein and Peuerstein, JJ., concur.